Methods of Calibrating Positions of Wheels in an Automated Guided Vehicle, and Automated Guided Vehicles

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2021 and 01/20/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 - 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

 The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The specification doesn't recite the specifics of how relative positions between three wheels of the drive units is determined including what specific inputs and mathematical formula or algorithm the applicant’s invention is using in the determination.

Claims 7 - 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In order to make an enablement rejection, the Examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (examiner must provide a reasonable explanation as to why the scope of protection provided by a claim is not adequately enabled by the disclosure).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
	•         (A) The breadth of the claims; 
	•         (B) The nature of the invention; 
	•         (C) The state of the prior art; 
	•         (D) The level of one of ordinary skill; 
	•         (E) The level of predictability in the art; 
	•         (F) The amount of direction provided by the inventor; 
	•         (G) The existence of working examples; and 
	•         (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
In this case, the relevant factors Examiner has considered are the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. Thus, in view of the breadth of the claims and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.
The nature of the invention is that Applicant has asserted, in claim 7, a “method... of calibrating positions of wheels in an automated guided vehicle and determining relative positions between three wheels”. It is unclear how relative positions between three wheels is determined. 
The examiner has looked to the disclosure for the scope of the claim which is enabled and found four references to algorithms used for the determination of relative wheel position. The first two algorithm references on p19, lines 1-11, elucidate the algorithm for determining relative positions of wheels using steering angle data from a fixed wheel and wheel sensor data from another wheel. This algorithm would be unable to determine relative wheel position as asserted in claim 7 since data from only one drive unit is collected, further dependent claim 7 asserts data from two wheel units are collected at first and second positions, however the data is wheel data not steering data.  The second two algorithm references on p22, lines 11-24 and p24, lines 11-27, state nothing more than language similar to the unclear claimed language. Consistent with office policy, examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including the Wands factors) that there is not enough evidence in favor of enablement of this invention.
MPEP §2164.05 states that “once the Examiner has weighed all the evidence and established a reasonable basis to question the enablement provided for the claimed invention, the burden falls on applicant to present persuasive arguments, supported by suitable proofs where necessary, that one skilled in the art would be able to make and use the claimed invention using the application as a guide. In re Brandstadter, 484 F.2d 1395, 1406-07, 179 USPQ 286, 294 (CCPA 1973). The evidence provided by applicant need not be conclusive but merely convincing to one skilled in the art.
Applicant may submit factual affidavits under 37 CFR 1.132 or cite references to show what one skilled in the art knew at the time of filing the application. A declaration or affidavit is, itself, evidence that must be considered. The weight to give a declaration or affidavit will depend upon the amount of factual evidence the declaration or affidavit contains to support the conclusion of enablement. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”); cf. In re Alton, 76 F.3d 1168, 1174, 37 USPQ2d 1578, 1583 (Fed. Cir. 1996) (declarations relating to the written description requirement should have been considered)”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 14, the limitation “determining relative position between three wheels” is unclear since the disclosure fails to state any detailed steps capable of performing the claimed function. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. Appx. 389, 394-95, 2009 U.S. App. Lexis. 26358, 10-16 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all). The dependent claims are likewise rejected and interpreted.

Regarding claim 20, the limitations “An automated guided vehicle comprising…wherein the AGV is configured to carry out a method of calibrating…” are attempting to claim both an apparatus and the method steps of using the apparatus. However, it has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under 112(b) as it does not sufficiently provide competitors with an accurate determination of the ‘metes and bounds’ of the protection involved. The rejection may be overcome by replacing the method with, for example, a controller configured to command “positioning a second wheel… driving the second wheel… determining the second distance… determining an angle of rotation… and determining relative positions between the first wheel and the second wheel…” (examiner notes applicant should be wary of introducing new matter). For the purpose of examination, the method limitations will be treated as intended result limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin") .

Regarding claim 20, Jin discloses, in figure 1, an automated guided vehicle (ABSTRACT, “mobile robot”), AGV, comprising a support structure (see fig. 1) and at least two drive units (p. 226, ¶ 6, Jin’s mobile robot has three modules, each including a driving wheel and a steering joint) connected to the support structure (see fig. 1), wherein each drive unit comprises: a wheel rotatable about a wheel axis and about a steering axis perpendicular to the wheel axis (see prior comment); a wheel motor arranged to drive the wheel about the wheel axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); a wheel sensor device arranged to determine a rotational position of the wheel about the wheel axis (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a rotary encoder); a steering motor arranged to drive the wheel about the steering axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); and a steering sensor device arranged to determine a rotational position of the wheel about the steering axis (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a rotary encoder); wherein the AGV (see previous comment) is configured to carry out a method of calibrating positions of wheels (p. 229, ¶ 5, “homing of steering joint and driving system”) in an automated Guided vehicle, AGV, the AGV comprising a support structure (see previous comment) and at least two drive units (see previous comment) connected to the support structure, wherein the method includes: positioning a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; driving the second wheel a second distance along the second circle such that the AGV rotates about the center position; determining the second distance based on data from the second wheel sensor device of the second wheel: Serial No. Pending Preliminary AmendmentPage 11determining an angle of rotation about the center position based on data from the first steering sensor device of the first wheel during the rotation of the AGV; and determining relative positions between the first wheel and the second wheel based on the second distance and the angle of rotation.
Examiner notes the limitation "configured to carry out a method" is functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case Jin’s drive and steering motors each with dedicated rotary encoders are capable of collecting the required data to determine the relative positions between the first and second wheels. See MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin").

Regarding claim 15, Jin discloses a method of calibrating positions of wheels (p. 229, ¶ 5, “homing of steering joint and driving system”) in an automated guided vehicle (ABSTRACT, “mobile robot”), AGV, the AGV comprising a support structure (see fig. 1) and at least two drive units (p. 226, ¶ 6, Jin’s mobile robot has three modules, each including a driving wheel and a steering joint) connected to the support structure (see fig. 1), wherein each drive unit comprises: a wheel rotatable about a wheel axis and about a steering axis perpendicular to the wheel axis (see prior comment); a wheel motor arranged to drive the wheel about the wheel axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); a wheel sensor device arranged to determine a rotational position of the wheel about the wheel axis (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a rotary encoder); a steering motor arranged to drive the wheel about the steering axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); and a steering sensor device arranged to determine a rotational position of the wheel about the steering axis (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a rotary encoder); wherein the method comprises: rotating each wheel about the respective steering axis to trigger a steering homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a photo-electric sensor for homing, the examiner asserts an ordinarily skilled artisan would rotate Jin’s wheel until the photo-electric sensor indicated a home position); determining an absolute steering position of each wheel about the steering axis based on data from the steering sensor device when the steering homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position); after determining the absolute steering position of each wheel, rotating each wheel about the respective wheel axis to trigger a wheel homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a photo-electric sensor for homing, , the examiner asserts an ordinarily skilled artisan would rotate Jin’s steering joint until the photo-electric sensor indicated a home position); and determining an absolute wheel position of each wheel about the wheel axis based on data from the wheel sensor device when the wheel homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position).
Jin fails to explicitly disclose rotating each wheel about its driving and steering axes to trigger home switches to determine absolute wheel position.
However, the examiner takes official notice that mechanical homing utilizing an external sensor is well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform well known homing operations on Jin’s wheels by rotating each wheel about its driving and steering axes until photo-electric sensors indicate home positions. Doing so determines a mechanical zero position of the apparatus.

Regarding claim 16, Jin discloses using a photo-electric sensor for homing driving and steering joint motors.
Jin does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a path including an arc.
However, applicant has not established the criticality of rotating the wheels about the driving and steering axes to trigger the wheel homing switch along an arcuate path. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot in an arcuate path so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Regarding claim 17, Jin discloses using a photo-electric sensor for homing driving and steering joint motors. 
Jin does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a continuous path.
However, applicant has not established the criticality of driving each wheel along a continuous path. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot along a continuous path so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Regarding claim 18, Jin discloses using a photo-electric sensor for homing driving and steering joint motors.
Jin does not explicitly disclose the rotation of each wheel
However, applicant has not established the criticality of driving each wheel so that the AGV rotates about a rotation point. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot so that it rotates about a rotation point so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin"), in view of Eitel (Electric actuators for better robotic vehicle steering, 3/2019; "Eitel").

Regarding claim 19, Jin fails to disclose the method is automatically performed at start-up of the AGV.
Eitel teaches homing at startup is required when using relative wheel-position feedback.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eitel’s knowledge that homing at startup is required to teach Jin to automatically home drive and steering motors at startup. Doing allows the use of an economical steered wheel position control option to drive and steer a robot.

Allowable Subject Matter
Claims 1 - 6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, although Miles discloses a method for calibrating an automated guided vehicle by determining the separation between wheels including the steps of collecting wheel speed and position data, using odometry sensors and a laser scanner respectively, while driving the vehicle around three curves, using least squares optimization; Miles fails to disclose applicant’s method of calibrating positions of wheels in an automated guided vehicle by: fixing one wheel, driving additional wheels along imaginary circles around the fixed wheel and using wheel displacement and steering angle data in the arc length formula to determine relative positions between wheels. Furthermore, no other prior art can be found to motivate or teach applicant’s method including positioning a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; driving the second wheel a second distanc, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856